                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


JOHN DARREN JENSEN #A040-                CASE NO. 6:18-CV-01293 SEC P
384-840

VERSUS                                   JUDGE JUNEAU

JEFF SESSIONS ET AL                      MAGISTRATE JUDGE HANNA


                                  JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED that the defendant’s

motion to dismiss for lack of jurisdiction Rec. Doc. [19] is DENIED AS MOOT.

   THUS DONE AND SIGNED in Lafayette, Louisiana, on this 23rd day of

July, 2019.



                                         ______________________________
                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE
